DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structure of the invention, especially the structures of “at least on egg holder”, “one or more outlets”, “one or more ovipositing racks”, “a surface configured to separate individual larvae”, “one or more discrete positions in the larval, pupation, and release chambers”, “the means to count”, “the drop point”, “one or more angled surfaces”, “a monitoring device”, “a camera”, “a device capable of visualizing and recording”, “a screen”, “wheels, runners or rails” as described in the specification and claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 78-82, 93, 95-100 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Unger (US 9642344).

Regarding claims 78, 95, 98-100, Unger discloses a modular system for breeding flies, comprising: an egg-growth chamber (105, 405) in which fertilised eggs develop and hatch as larvae, the egg-growth chamber (105, 405) comprising at least one egg holder (125, 425), the or each egg holder (125, 425) being adapted to retain the fertilized eggs and allow passage of the larvae therefrom after hatching, wherein the egg-growth chamber (105, 405) further comprises a means to count the larvae passing from the egg holder (elements 120, 223 are transparent providing a manual ability to count the larvae); a larval chamber (175, 475) configured to receive the larvae in a food source (organic waste or pre-processed feed) and to permit the larvae to feed on the food source (organic waste or pre-processed feed) and develop into pre-pupae; a pupation chamber (115, 415, Column 19 lines 60-67) configured to receive the pre-pupae and to permit the pre-pupae to develop into pupae; a release box (202, 402) configured to receive pupae and permit the pupae to develop into adult flies, the release box (202, 402) comprising one or more outlets for adult flies; and a breeding chamber (120, 420) configured to receive adult flies via the outlets in the release box and to permit the adult flies to mate to provide at least one gravid female which oviposits fertilised eggs in one or more ovipositing racks (Column 12, lines 3-8, Fig. 21a).

Regarding claims 79, 96, Unger discloses wherein the or each egg holder (125, 425) is positioned such that the larvae drop from the egg holder (125, 425) to contact a surface (surface of the feed material) configured to separate individual larvae.

Regarding claim 80, Unger discloses wherein: the larval chamber (175, 475) has one or more discrete positions for receiving separate batches of larvae in the food source (via rack structure); the pupation chamber (415) has one or more discrete positions for receiving different batches of pre-pupae in the food source (via rack structure); and/or the release box (202, 402) has one or more discrete positions for receiving different batches of pupae in the dried food source (via rack structure).

Regarding claim 81, Unger discloses wherein the one or more discrete positions (racks) are selected from the group consisting of: shelves; racks (Figs. 21a/b, 22, 29); and drawers.

Regarding claim 82, Unger discloses wherein the pre-pupae are dried in situ in the food source in the pupation chamber (wherein the drying would occur naturally over time without introducing moisture to the structure).

Regarding claim 93, Unger discloses wherein the release box (202, 402) is moveable (capable of being moved) to release flies into more than one breeding chamber (120, 420).

Regarding claim 97, Unger discloses wherein: the larval chamber operates on a 'first in first out' sequential processing system of batches of larvae in the food source, wherein each batch of larvae in the food source spends an appropriate length of time in the larval chamber before being placed in the pupation chamber; the pupation chamber operates on a 'first in first out' sequential processing system of batches of pre-pupae in the food source, wherein each batch of pre-pupae in the food source spends an appropriate length of time in the pupation chamber before being placed in the release box; and/or the release box operates on a 'first in first out' sequential processing system of batches of pupae in the food source, wherein each batch of pupae spends an appropriate length of time in the release box before being removed (wherein the structure is based on specific timing in order for harvesting to begin, which would indicate a first in first out structural setup, Column 29 lines 47-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 83-85, 101-102 are rejected under 35 U.S.C. 103 as being unpatentable over Unger (US 9642344)

Regarding claims 83-84, 101-102, Unger discloses the invention substantially as set forth above, but does not expressly disclose wherein the food source prior to the pupation chamber has a moisture content in the range of from 60% to 80%, wherein the food source after drying in the pupation chamber has a moisture content of less than 60%.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to contrive any number of desirable ranges for the moisture content of the feed source in order to enhance the cultivation and growth of the insects within the structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 85, Unger discloses the invention substantially as set forth above, but does not expressly disclose wherein the pupation chamber is maintained at a relative humidity of from 10% to 20% below that of the larval chamber.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to contrive any number of desirable ranges for the maintain the relative humidity within the pupation chamber 10 to 20% below that of the larval chamber in order to maintain proper growth conditions within the structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claims 86-92, 94 are rejected under 35 U.S.C. 103 as being unpatentable over Unger (US 9642344) in view of Perednia (US 2015/0296760).

Regarding claim 86-87, 91-92, Unger discloses the invention substantially as set forth above, but does not expressly disclose wherein the means to count the larvae is an apparatus comprising: a drop point from where larvae hatching from at least one fertilised egg falls; one or more angled surfaces positioned below the drop point such that as the larvae fall from the drop point they contact at least one of the one or more angled surfaces, wherein said contact separates the larvae into individuals and directs the individual larvae from the one or more angled surfaces; wherein a monitoring device counts the individual larvae directed from the one or more surfaces, wherein the drop point is at least one of the one or more egg holders of the egg-growth chamber, wherein the monitoring device is a camera having a field of vision attached to a device capable of visualising and recording the number of larvae falling through its field of vision, wherein a screen is provided within the camera's field of vision such that the larvae pass between the camera and the screen.
However, Perednia discloses a similar insect rearing structure with sensors/cameras mounted “on a tube, beam, feeding system or other structure inserted into the bin through the hole in the migration path. These can be used to continuously or intermittently measure and observe parameters including but not limited to temperature, humidity, the extent to which the bin is full and other operating parameters. Likewise, insect eggs may be hung from a structure inserted inside the bin through the hole in the migration path, so that when the eggs hatch new larvae fall directly onto the food and larval contents of the bin. The entire bin and any mounting apparatus may be placed on or hung from a scale in order to measure the weight and any changes in weight” ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Unger, by making the means to count a monitoring device made up of a camera and position the camera at a drop point within the structure, as taught by Perednia, for the purpose of measuring, sensing and monitoring the parameters within the structure to allow operators a real time view within the structure.  

Regarding claims 88-89, Unger discloses the invention substantially as set forth above, but does not expressly disclose wherein the distance between the drop point and the one or more angled surfaces is between 50mm and 400mm or 100mm and 300mm
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to contrive any number of desirable ranges for the distance between the drop point and the one or more angled surfaces in order to provide an adequate are to count the insects/larvae as they drop within the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 90, Unger discloses the invention substantially as set forth above, but does not expressly disclose wherein the angle of the one or more angled surfaces with respect to a substantially vertical direction of the larvae as they fall from the drop point is from 30degrees to 70degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to contrive any number of desirable ranges for the angle of the angled surface in order for the larvae/insects to be able to traverse the angled surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 94, Unger discloses the invention substantially as set forth above, but does not expressly disclose wherein the release box is mounted on wheels, runners or rails.
However, Perednia discloses a similar insect rearing structure comprising wheels/rollers (Fig. 5, 220).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Unger, by adding wheels to any part of the structure, as taught by Perednia, for the purpose of moving the bin structure to enhance the growth of the insects.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644